Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12th, 2021 was filed after the mailing date of the Final Action on April 4th, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10th, 2021 has been entered.

Response to Arguments and Amendments
Applicant has submitted remarks on August 10th, 2021 in regards to RCE filing. Applicant states that Examiner noted that the amendment would raise new issues to claim 1 and therefore would not be entered without an RCE. Furthermore, Applicant notes that Examiner confirmed he would not issue a First Office Action Final Rejection after entry of the RCE. Examiner notes that although there was discussion in the interview regarding overcoming the 102 rejection with an amendment, Examiner did 
Applicant traverses that the amendments not overcome the 102 Rejection regarding Seob. Examiner agrees that the new language as amended would overcome the original 102 Rejection. However, the amendment has raised new issues regarding the 103 Rejection which Examiner has addressed in the current Office Action below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seob/Lee (Foreign Patent No. KR20160013396) and Hanzawa (Foreign Patent No. JP 2012057830).
Regarding claim 1, Seob/Lee teaches, a regenerative burner (burner unit, items BN1 and BN2 of figure 1) comprising: a combustion chamber (burner, items 21a and 21b of figure 1); a heat exchange chamber (body, items 22a and 22b of figure 1); and a communication passage between the combustion chamber and the heat exchange chamber (the passage that includes items 111a and 111b of figure 1), wherein the combustion chamber comprises a tip of a fuel nozzle (fuel feed pipe, items 11a and lib of figure 1) and a flame ejection port, and the combustion chamber is configured such that fuel introduced from the fuel nozzle into the combustion chamber can be burned in the combustion chamber using combustion air introduced into the combustion chamber through the communication passage to eject flame from the flame ejection port (see figure 1); wherein the fuel nozzle is configured such that a total amount of fuel burned in the regenerative burner is introduced into the combustion chamber (see figure 1); and wherein the heat exchange chamber comprises: an air port (the passage between valve V31 and body 22a); and heat accumulator interposed between the communication passage and the air port (heat [AltContent: textbox (Seob/Lee: Figure 1)]
    PNG
    media_image1.png
    724
    1137
    media_image1.png
    Greyscale
heat accumulator and then be discharged from the air port (paragraph [0044] (lines 5-9)).
However, Seob/Lee does not expressly teach and wherein a port of the communication passage on the combustion chamber side is disposed on a surface of the combustion chamber perpendicular to a surface of the combustion chamber on which the fuel nozzle is disposed. 
[AltContent: textbox (Hanzawa: Figure 2)]
    PNG
    media_image2.png
    489
    427
    media_image2.png
    Greyscale
Hanzawa teaches and wherein a port of the communication passage (24a, denitration catalyst must have port that is open to combustion chamber for device to operate) on the combustion chamber side (21a: gas passage, Figure 2) is disposed on a surface of the combustion chamber perpendicular to a surface of the combustion chamber on which the fuel nozzle is disposed (22, annotated Figure 2) to connect to the end of the gas passage 21a inside the burner tile 21 on the downstream side (upstream side in the flow direction of the combustion air) in the flow direction of the exhaust gas (paragraph 0026).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Seob/Lee to include and wherein a port of the communication passage on the combustion chamber side is disposed on a surface of the combustion chamber perpendicular to a surface of the combustion chamber on which the fuel nozzle is disposed to connect to the end of the gas passage 21a inside the burner tile 21 on the downstream side in view of the teachings of Hanzawa in the flow direction of the exhaust gas.
Regarding claim 2, the combined teachings teach the invention as described above but do not expressly teach the tip of the fuel nozzle is disposed at a position opposite to the flame ejection port.
Hanzawa further teaches the tip of the fuel nozzle (21a, paragraph 0025) is disposed at a position opposite to the flame ejection port (10a, Figure 2, paragraph 0022) so fuel is injected form the main burner toward the intake/exhaust port, and the interior of the furnace body is heated (paragraph 0024).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to have modified the combined teachings to include the tip of the fuel nozzle is disposed at a position opposite to the flame ejection port in view of the further teachings of Hanzawa so fuel is injected form the main burner toward the intake/exhaust port, and the interior of the furnace body is heated.
Regarding claim 5, as applied to claim 1, the combined teachings further teach an industrial furnace comprising a plurality of regenerative burners according to claim 1 (Seob/Lee: furnace, item 10 of figure 1, paragraph [0002)).
Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seob/Lee (Foreign Patent No. KR20160013396) and Hanzawa (Foreign Patent No. JP 2012057830) as applied to claim 1 and in view of Finke (US Patent No. 4942832).
Regarding claim 3, the combined teaching teach the invention as described above but do not expressly teach the regenerative burner is configured such that an exhaust gas from at least one other regenerative burner can be introduced as a part or all of the combustion air through the air port.
Finke teaches, the regenerative burner (14 or 15) is configured such that an exhaust gas (combustion air/products) from at least one other regenerative burner (14 or 15) can be introduced as a part or all of the combustion air through the air port (22, column 3 lines 1 to 10) for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat 
[AltContent: textbox (Finke: Figure 1)]
    PNG
    media_image3.png
    394
    629
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include the regenerative burner is configured such that an exhaust gas from at least one other regenerative burner can be introduced as a part or all of the combustion air through the air port in view of the teachings of Finke for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions.
Regarding claim 4, as applied to claim 3, the combined teachings teach the invention as described above but do not expressly teach the air port is in communication with a combustion air fan for supplying the combustion air, and an inlet of the combustion air fan is in communication with an outlet of an exhaust fan for discharging an exhaust gas from the at least one other regenerative burner.
Finke further teaches the air port (22) is in communication with a combustion air fan (air/products of combustion blower, 34, 35, Figure 1) for supplying the combustion air, and an inlet of 
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the air port is in communication with a combustion air fan for supplying the combustion air, and an inlet of the combustion air fan is in communication with an outlet of an exhaust fan for discharging an exhaust gas from the at least one other regenerative burner in view of the teachings of Finke for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions.
Regarding claim 6, as applied to claim 5, the combined teachings further teach the invention as described above but do not expressly teach each of the regenerative burners is configured such that an exhaust gas from at least one other regenerative burner can be introduced as a part or all of combustion air through the air port.
 Finke further teaches each of the regenerative burners (14 or 15) is configured such that an exhaust gas (products of combustion) from at least one other regenerative burner (14 or 15) can be introduced as a part or all of combustion air through the air port (22, column 3 lines 1 to 31) for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions (column 1 lines 29 to 39).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include teaches each of .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seob/Lee (Foreign Patent No. KR20160013396) and Hanzawa (Foreign Patent No. JP 2012057830) as applied to claim 5 in further view of Miyata (US Publication No. 20140011150).
Regarding claim 7, the combined teachings teach the invention as described above but do not expressly teach the industrial furnace is a continuous industrial furnace comprising: an inlet; a binder removing zone; a firing zone; a cooling zone; and an outlet in this order, and being configured to fire at least one ceramic formed article containing an organic binder while transporting it from the inlet toward the outlet; wherein a plurality of regenerative burners according to claim 1 are disposed in the firing zone; and wherein the industrial furnace comprises at least one return line that can supply an in-furnace gas in the firing zone to the binder removing zone.
Miyata teaches the industrial furnace (Figure 3) is a continuous industrial furnace (tunnel kiln) comprising: an inlet (paragraph [0030] (lines 1-6)); a binder removing zone, (preheating zone, 1) a firing zone (firing zone, 2); a cooling zone (cooling zone, 3); and an outlet (paragraph [0026)) in this order (Figures 1 and 3), and being configured to fire at least one ceramic formed article containing an organic binder (paragraph [0002] (lines 1-4)) while transporting it from the inlet toward the outlet (paragraph [0026 and 0030]); wherein a plurality of regenerative burners according to claim 1 (see claim 1 rejection) are disposed in the firing zone (paragraph [0027] (lines 1-6)); and wherein the industrial furnace comprises at least one return line that can supply an in-furnace gas in the firing zone to the binder removing zone (paragraph [0011] (lines 1-5)) to provide a tunnel kiln for firing ceramic porous bodies 
Therefore, it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include the industrial furnace is a continuous industrial furnace comprising: an inlet; a binder removing zone; a firing zone; a cooling zone; and an outlet in this order, and being configured to fire at least one ceramic formed article containing an organic binder while transporting it from the inlet toward the outlet; wherein a plurality of regenerative burners according to claim 1 are disposed in the firing zone; and wherein the industrial furnace comprises at least one return line that can supply an in-furnace gas in the firing zone to the binder removing zone in view of the teachings of Miyata to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a shorter period of time than in conventional methods without producing breaks or requiring nitrogen gas and to reduce the oxygen concentration in the preheating zone by supplying exhaust gas from the heat storage regenerative burner into the preheating zone, in order to inhibit combustion of organic binders in a binder releasing process and prevent breaks from occurring.
Regarding claim 8, as applied to claim 7, the combined teachings teach the invention as described above but do not expressly teach a method for producing at least one fired article using the industrial furnace according to claim 7, the method comprising: removing a binder from at least one ceramic formed article containing an organic binder in the binder removing zone; firing the ceramic formed article after removing the organic binder in the firing zone; and cooling the fired ceramic formed article in the cooling zone.

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include a method for producing at least one fired article using the industrial furnace according to claim 7, the method comprising: removing a binder from at least one ceramic formed article containing an organic binder in the binder removing zone; firing the ceramic formed article after removing the organic binder in the firing zone; and cooling the fired ceramic formed article in the cooling zone in view of the teachings of Miyata to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a shorter period of time than in conventional methods without producing breaks or requiring nitrogen gas and to reduce the oxygen concentration in the preheating zone by supplying exhaust gas from the heat storage regenerative burner into the preheating zone, in order to inhibit combustion of organic binders in a binder releasing process and prevent breaks from occurring.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tada (US Patent No. 5314170) teaches steel heating furnace.
Gitman (US Patent No. 4923391) teaches a regenerative burner.
Finke (US Patent No. 4828483) method and apparatus for suppressing Nox formation in regenerative burners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746